Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED hy and between counsel for the Plaintiff and the Assistant Attorney General for the United States, defendant, subject to the approval of the Court:
1. The merchandise marked “A” and initialed ECA by Examiner E. Alfano on the invoice herein consists of Ascorbic Acid, exported from Denmark to the United States during the period from September 1,1962 through March 22, 1963.
2. Ascorbic Acid is on the final list promulgated by the Customs Simplification Act of 1956, published as T.D. 54521, in the Federal Register, issue of January 20, 1958.
3. That at the time of exportation of such merchandise its export value within the meaning of Section 402a (d) of the Tariff Act of 1930, as amended by *557the Customs Simplification Act of 1956, was less than its foreign value within the meaning of Section 402a (c) of that Act.
4. That foreign value, as defined in Section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Ac.t of 1956, is the proper basis of determining the value for appraisement of this merchandise, and that such value is:
Rate
Period Value exchange
9/1/62 to 3/22/63 35. Danish Krone per Kilo, net, plus U.S. $0.02 100% official per Kilo, export packing.
5. The appeal for reappraisement may be submitted on this stipulation.
On. the agreed facts, I find and hold foreign value, as that value is defined in section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved and that such value for the indicated period is as follows:
Rate
Period Value exchange
9/1/62 to 3/22/63 35. Danish Krone per Kilo, net, plus U.S. $0.02 100% official per Kilo, export packing.
Judgment will be rendered accordingly.